

115 HR 5188 IH: Strengthening Our Investment in Land Stewardship Act
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5188IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Mr. Walz introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 with respect to land stewardship, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Our Investment in Land Stewardship Act or the SOIL Stewardship Act. 2.Common provisions and program coordinationSubchapter A of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838 et seq.) is amended to read as follows:
			
				ACommon Provisions and Program Coordination
					1238.Common provisions and program coordination
						(a)Common provisions
 (1)Streamlining and coordinationTo the maximum extent feasible, the Secretary shall provide for streamlined and coordinated procedures for the conservation stewardship program and the environmental quality incentives program, including applications, contracting, conservation planning, conservation practices, and related administrative procedures.
 (2)Soil healthTo the maximum extent feasible, the Secretary shall manage the conservation stewardship program and the environmental quality incentives program to enhance soil health and build soil carbon.
 (3)Wildlife habitatTo the maximum extent feasible, the Secretary shall allocate at least 10 percent of funding for the conservation stewardship program and environmental quality incentives program to support conservation activities benefitting wildlife habitat.
							(4)Organic systems
 (A)In generalThe Secretary shall provide for a funding allocation for both the conservation stewardship program and the environmental quality incentives program to support organic production and transition to organic production.
 (B)ConsiderationsIn determining the funding allocation described in paragraph (A), the Secretary shall take into consideration each State’s certified organic acres and transitioning organic acres and the State trend line for each.
 (5)BalanceTo the maximum extent feasible, the Secretary shall provide balanced treatment for crop and livestock production systems in the allocation of contracts for the conservation stewardship program and the environmental quality incentives program.
 (6)Active engagementThe Secretary shall promulgate regulations that require participants in the conservation stewardship program and the environmental quality incentives program to be actively engaged in farming or ranching.
 (b)Program coordinationThe Secretary shall coordinate management of the conservation stewardship program and environmental quality incentives program in a manner to facilitate the opportunity for a participant enrolled in the environmental quality incentives program but not yet qualified to enroll in the conservation stewardship program to subsequently enroll in the conservation stewardship program once they have met the stewardship threshold for at least two priority resource concerns.
 1239.DefinitionsFor purposes of the conservation stewardship program subchapter B of chapter 2 and the environmental quality incentives program under chapter 4:
 (1)Agricultural operationThe term agricultural operation means all eligible land, whether or not it is contiguous, that is— (A)under the effective control of a producer at the time the producer enters into a contract under the program; and
 (B)operated with equipment, labor, management, and production or cultivation practices that are substantially separate from other agricultural operations, as determined by the Secretary.
 (2)Comprehensive conservation planThe term comprehensive conservation plan means a plan that— (A)identifies resources of concern, inventories resources, and establishes benchmark data and stewardship objectives;
 (B)formulates and evaluates alternative approaches to meeting stewardship objectives for all resources of concern;
 (C)selects among the alternatives and details the particular conservation systems, practices, activities, and management measures to be implemented, maintained, or improved that will enable the producer to meet stewardship objectives for all resources of concern;
 (D)contains a schedule for the planning, installing, maintaining, improving, and managing the selected conservation systems, practices, activities, and management measures; and
 (E)contains a description and schedule for on-farm activities to assess and evaluate the conservation systems, practices, activities, and management measures described in the comprehensive conservation plan.
							(3)Conservation activities
 (A)In generalThe term conservation activities means conservation practices, enhancements, bundles, and plans. (B)InclusionsThe term conservation activities includes—
 (i)structural measures, vegetative measures, and land management measures, as determined by the Secretary;
 (ii)planning needed to address a priority resource concern; and (iii)development of a comprehensive conservation plan.
								(4)Eligible land
 (A)In generalThe term eligible land means— (i)private or tribal land on which agricultural commodities, livestock, or forest-related products are produced; and
 (ii)lands associated with the land described in clause (i) on which priority resource concerns could be addressed through a contract under the program.
 (B)InclusionsThe term eligible land includes— (i)cropland;
 (ii)grassland; (iii)rangeland;
 (iv)pasture land; (v)nonindustrial private forest land; and
 (vi)other land in agricultural areas (including cropped woodland, marshes, and agricultural land used or capable of being used for the production of livestock), on which resource concerns related to agricultural production could be addressed through a contract under the program, as determined by the Secretary.
 (5)Priority resource concernThe term priority resource concern means a natural resource concern or problem, as determined by the Secretary, that— (A)is identified at the national, State, or local level as a priority for a particular area of a State;
 (B)represents a significant concern in a State or region; and (C)is likely to be addressed successfully through the implementation of conservation activities under this program.
 (6)Stewardship thresholdThe term stewardship threshold means the level of management required, as determined by the Secretary, to conserve and improve the quality and condition of a priority resource concern using—
 (A)the resource management system quality criteria; (B)predictive tools;
 (C)data from past and current program enrollments; and (D)other similar means to measure conservation and improvement of the priority resource concern.
							.
 3.CSP definitionsSection 1238D of the Food Security Act of 1985 (16 U.S.C. 3838d) is amended to read as follows:  1238D.DefinitionsIn this subchapter:
 (1)Conservation stewardship planThe term conservation stewardship plan means a plan that— (A)identifies and inventories priority resource concerns;
 (B)establishes benchmark data and conservation objectives; (C)describes conservation activities to be implemented, managed, or improved; and
 (D)includes a schedule and evaluation plan for the planning and installation of new conservation activities and the active management of new and existing conservation activities.
 (2)ProgramThe term program means the conservation stewardship program established by this subchapter.. 4.Conservation stewardship programSection 1238E of the Food Security Act of 1985 (16 U.S.C. 3838e) is amended—
 (1)in subsection (a), by striking 2018 and inserting 2023; and (2)in subsection (b)(2), by striking the Agricultural Act of 2014 and inserting the SOIL Stewardship Act.
 5.Stewardship contractsSection 1238F of the Food Security Act of 1985 (16 U.S.C. 3838f) is amended— (1)in subsection (b), by amending paragraph (1) to read as follows:
				
					(1)Ranking of applications
 (A)In generalIn evaluating contract offers submitted under subsection (a), the Secretary shall rank applications based on—
 (i)the level of natural resource and environmental benefits resulting from existing conservation treatment on all applicable priority resource concerns at the time of application; and
 (ii)the degree to which the proposed conservation activities effectively increase natural resource and environmental benefits.
 (B)Tie breakerIn the event of a tie in ranking scores between two or more applications, the Secretary shall rank applications based on the extent to which the actual and anticipated conservation natural resource and environmental benefits from the contract are provided at the least cost relative to other similarly beneficial contract offers.; and
 (2)in subsection (d)— (A)in paragraph (4), by adding at the end the following:
					
 (C)New acreageIf, after entering into a contract, a producer adds new acreage to the agricultural operation, the producer may elect to add the acreage to the stewardship contract during the term of the current stewardship contract, if the Secretary determines the additional acreage and conservation treatment of those acres increases the natural resource and environmental benefits of the contract.; and 
 (B)by amending paragraph (6) to read as follows:  (6)Contract renewalAt the end of each 5-year contract period, the Secretary may allow the producer to renew the contract for additional 5-year periods if the producer—
 (A)demonstrates compliance with the terms of the previous contract; (B)agrees to adopt new or improved conservation activities across the entire agricultural operation, demonstrating continual improvement, as determined by the Secretary; and
 (C)agrees, by the end of the contract period— (i)to plan, install, maintain, and actively manage such conservation activities that allow the producer to meet or exceed the stewardship threshold of at least 2 additional priority resource concerns; or
 (ii)to adopt or improve such conservation activities as the Secretary determines to be necessary to achieve higher levels of performance with respect to at least 2 existing priority resource concerns specified by the Secretary in the initial contract.
								.
 6.Duties of the SecretarySection 1238G of the Food Security Act of 1985 (16 U.S.C. 3838g) is amended— (1)in subsection (a)(2), by striking not less than 5;
 (2)in subsection (c)(2)— (A)by striking $18 and inserting $23; and
 (B)by inserting , including supplemental payments under subsection (e), payments for cover crop activities under subsection (d), and payments for comprehensive conservation planning under subsection (f) after financial assistance;
 (3)in subsection (d)— (A)in paragraph (2), in the matter preceding subparagraph (A), by striking , to the maximum extent practicable,;
 (B)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; (C)by inserting after paragraph (2) the following:
					
 (3)Payments for cover crop activitiesAny annual payment provided by the Secretary under this subchapter that is for a cover crop activity, as determined by the Secretary, shall be in an amount that is at least 125 percent of the amount that would have been paid under paragraph (2).
 (4)Minimum paymentA payment to a producer under this subsection shall not be less than $1,500 per year.; and (D)in paragraph (5), as redesignated by subparagraph (B), by amending subparagraph (A) to read as follows:
					
 (A)calculate and provide payments for existing activities, additional activities, and supplemental payments, as described under subsection (e);; 
 (4)by amending subsection (e) to read as follows:  (e)Supplemental payments for resource-Conserving crop rotations, and managed intensive rotational grazing (1)Availability of paymentsThe Secretary shall provide additional payments to producers that, in participating in the program, agree to adopt, manage, and maintain, or improve, manage, and maintain—
 (A)resource-conserving crop rotations; or (B)managed intensive rotational grazing.
 (2)EligibilityTo be eligible to receive a payment described in paragraph (1), a producer shall agree to adopt, manage, and maintain or improve, maintain, and manage, resource-conserving crop rotations, or managed intensive rotational grazing for the term of the contract.
 (3)Minimum paymentSupplemental payments shall not be less than $20 per acre. (4)DefinitionsIn this subsection:
 (A)Managed intensive rotational grazingThe term managed intensive rotational grazing means a grazing system in which animals are regularly and systematically moved to fresh pasture in such a way as to—
 (i)maximize the quantity and quality of forage growth; (ii)improve manure distribution and nutrient cycling;
 (iii)increase carbon sequestration from greater forage harvest; (iv)improve the quality and quantity of cover for wildlife;
 (v)provide permanent cover to protect the soil from erosion; and (vi)improve water quality.
 (B)Resource-conserving crop rotationThe term resource-conserving crop rotation means a crop rotation that— (i)includes at least 1 resource-conserving crop (as defined by the Secretary);
 (ii)reduces erosion; (iii)improves soil fertility and tilt;
 (iv)interrupts pest cycles; (v)builds soil carbon; and
 (vi)in applicable areas, reduces depletion of soil moisture or otherwise reduces the need for irrigation.
								; 
 (5)by redesignating subsections (f), (g), (h), and (i) as subsections (g), (h), (i), and (j), respectively;
 (6)by inserting after subsection (e) the following:  (f)Payment for comprehensive conservation planningIn the case of a producer who develops and implements a comprehensive conservation plan to address all priority resource concerns in a manner that meets or exceeds the stewardship thresholds, a payment for planning shall be between $1,000 and $3,000 per year. The payment shall be set on a sliding scale, determined by the following factors:
 (1)The number of resource concerns addressed in the comprehensive conservation plan. (2)The number of eligible land use types included in the operation.;
 (7)in subsection (g), as redesignated by paragraph (5)— (A)by inserting , including joint operations, after legal entity;
 (B)by striking in the aggregate and inserting when combined with payments for management practices under the environmental quality incentives program; and
 (C)by striking 2018 and inserting 2023; (8)by amending subsection (i), as redesignated by paragraph (5), to read as follows:
				
					(i)Organic certification
 (1)CoordinationThe Secretary shall establish a coordinated, user-friendly, and transparent means by which producers may initiate or maintain organic certification under the Organic Foods Production Act of 1900 (7 U.S.C. 6501 et seq.) while participating in a contract under the program.
 (2)TransitionThe Secretary shall establish suites of organic transition conservation activities to be available through the program.
						; and 
 (9)in subsection (j), as redesignated by paragraph (5)— (A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
 (B)by inserting before paragraph (2), as redesignated by subparagraph (A), the following:  (1)require participants in the program to be actively engaged in farming or ranching;; and
 (C)in paragraph (2), as redesignated by subparagraph (A), by striking subsection (f) and inserting subsection (g). 7.Environmental Quality Incentives ProgramSection 1240(4) of the Food Security Act of 1985 (16 U.S.C. 3839aa(4)) is amended by striking livestock, pest or irrigation management and inserting crops and livestock, pest management, or irrigation management.
 8.EQIP definitionsSection 1240A of the Food Security Act of 1985 (16 U.S.C. 3839aa–1) is amended to read as follows:  1240A.DefinitionsIn this chapter:
 (1)PaymentThe term payment means financial assistance provided to the producer for performing practices under this chapter, including compensation for—
 (A)incurred costs associated with planning, design, materials, equipment, installation, labor, management, maintenance, or training;
 (B)income forgone by the producer; and (C)expected conservation benefit.
 (2)Management practiceThe term practice means one or more conservation activities that are consistent with the purposes of the program under this chapter as determined by the Secretary, including—
 (A)improvements to eligible land of the producer, including— (i)land management practices;
 (ii)vegetative practices; (iii)forest management; and
 (iv)other practices that the Secretary determines would further the purposes of the program; and (B)the development of plans appropriate for the eligible land of the producer, including—
 (i)comprehensive nutrient management planning; (ii)comprehensive conservation planning; and
 (iii)other plans that the Secretary determines would further the purposes of the program under this chapter.
 (3)Development practiceThe term development practice means the construction or installation of structures, facilities, equipment, or other related activities that are consistent with the purposes of the program under this chapter, as determined by the Secretary.
 (4)ProgramThe term program means the environmental quality incentives program established by this chapter.. 9.Establishment and administrationSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended—
 (1)in subsection (a), by striking 2019 and inserting 2023; (2)in subsection (b)(2), by striking 10 years and inserting 5 years;
 (3)in subsection (d)— (A)in paragraph (2), by amending subparagraph (A) to read as follows:
					
						(A)
 (i)for practices that are not development practices, 75 percent of the costs associated with planning, design, materials, equipment, installation, labor, management, maintenance, or training; or
 (ii)for development practices, except as provided in subsection (h)(3), 50 percent of the costs associated with planning, design, materials, installation, management, maintenance, or training;; and
 (B)in paragraph (4)— (i)by amending subparagraph (A) to read as follows:
						
							(A)
 (i)for practices that are not development practices, to not more than 90 percent of the costs associated with planning, design, materials, equipment, installation, labor, management, maintenance, or training; or
 (ii)for development practices, to not more than 75 percent of the costs associated with the planning, design, materials, equipment, installation, labor management, maintenance, or training;; and
 (ii)in subparagraph (B)(i), by striking may be provided and inserting shall be provided; and (4)in subsection (h)—
 (A)in paragraph (1), by striking water conservation or irrigation practice and inserting water-conserving irrigation practice; and (B)by amending paragraph (2) to read as follows:
					
 (2)PriorityIn providing payments to a producer for a development practice that is a water conservation or irrigation practice, the Secretary shall give priority to applications in which—
 (A)consistent with the law of the State in which the eligible land of the producer is located, the producer agrees to reduce water use in its operations; or
 (B)the producer agrees not to use any associated water savings to bring new land, other than incidental land needed for efficient operations, under irrigated production, unless the producer is participating in a watershed-wide project that will effectively conserve water, as determined by the Secretary.
 (3)Payment rateApplications given priority under paragraph (2) shall be subject to the payment rate described in paragraph (2)(A)(i).
						; and
 (5)in subsection (i)— (A)by amending paragraph (2) to read as follows:
					
 (2)Eligibility requirementsAs a condition for receiving payments under this subsection, a producer shall agree to develop and implement conservation practices for certified organic production that are consistent with the regulations promulgated under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) and the purposes of this chapter.; and
 (B)by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.
 10.Limitation on paymentsSection 1240G of the Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended to read as follows:  1240G.Limitation on payments (a)Total paymentsA person or legal entity may not receive, directly or indirectly, payments under this chapter and chapter 2 that, in the aggregate, exceed $450,000 for all contracts entered into under this chapter and chapter 2 by the person or entity during the period of fiscal years 2019 through 2023, regardless of the number of contracts entered into under this chapter by the person or entity.
 (b)Management paymentsA person or legal entity may not receive, directly or indirectly, payments under the management component of this chapter and chapter 2 that, in aggregate, exceed $200,000 for all contracts entered into under the management component of this chapter and chapter 2 by the person or entity during the period of fiscal years 2019 through 2023, regardless of the number of contracts entered into under this chapter by the person or entity.
					.
 11.Commodity Credit CorporationSection 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended— (1)in subsection (a)(5), by striking practicable— and inserting practicable, $1,750,000,000 for each fiscal year through fiscal year 2023, including not less than $500,000,000 each fiscal year for management activities that assist producers protecting sources of drinking water. 
 (2)in subsection (h)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking 2009 through 2018 and inserting 2019 through 2023; (ii)in subparagraph (A), by striking 5 percent and inserting 15 percent; and
 (iii)in subparagraph (B), by striking 5 percent and inserting 15 percent; (B)by redesignating paragraphs (2), (3), and (4), as paragraphs (4), (5), and (6), respectively;
 (C)after paragraph (1), by inserting the following:  (2)WildlifeOf the funds made available for each of fiscal years 2019 through 2023 to carry out the environmental quality incentives program and the acres made available for each of such fiscal years to carry out the conservation stewardship program, the Secretary shall use at least 10 percent for conservation activities that support the restoration, development, protection, and improvement of wildlife habitat on eligible land, including—
 (A)upland wildlife habitat; (B)wetland wildlife habitat;
 (C)habitat for threatened and endangered species; (D)fish habitat;
 (E)wildlife habitat on pivot corners and other irregular areas of a field; and (F)other types of wildlife habitat, as determined by the Secretary.
 (3)OrganicOf the funds made available for each of fiscal years 2019 through 2023 to carry out the environmental quality incentives program and the acres made available for each of such fiscal years to carry out the conservation stewardship program, the Secretary shall allocate funding to the States to support organic production and the transition to organic production, to be determined by each State’s—
 (A)certified and transitioning organic operations; (B)organic acreage; and
 (C)2016 organic and transitioning participation within the environmental quality incentives program.; (D)in paragraph (4) (as redesignated by subparagraph (B)), by striking paragraph (1) and inserting paragraphs (1), (2), and (3); and
 (E)in paragraph (5) (as redesignated by subparagraph (B)), by striking paragraph (1) and inserting paragraphs (1), (2), and (3). 